
	

114 HR 3017 IH: Invest in America Act of 2015
U.S. House of Representatives
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3017
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2015
			Mr. Williams introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make the maximum capital gains rate for individuals
			 15 percent.
	
	
 1.Short titleThis Act may be cited as the Invest in America Act of 2015. 2.15 percent maximum capital gains rate (a)In generalSection 1(h) of the Internal Revenue Code of 1986 is amended by striking subparagraphs (C) and (D), by redesignating subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively, and by inserting after subparagraph (B) the following new subparagraph:
				
 (C)15 percent of the adjusted net capital gain (or, if less, taxable income) in excess of the amount on which a tax is determined under subparagraph (B),.
 (b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.  